internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no cc dom fi p b4 tam-106568-99 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer surplus notes tax_year month date state commissioner a b issue whether taxpayer’s surplus notes must be included in surplus and capital under sec_809 of the internal_revenue_code for purposes of calculating taxpayer’s equity_base under sec_809 for tax_year tam-106568-99 conclusion taxpayer properly excluded its surplus notes from surplus and capital under sec_809 for purposes of calculating taxpayer’s equity_base under sec_809 for tax_year facts during tax_year taxpayer was organized and taxed as a mutual_life_insurance_company in month of tax_year taxpayer issued surplus notes taxpayer represents that its business_purpose in issuing the notes was to improve its financial strength and capital position and to enhance its ability to improve and expand its insurance operations the surplus notes were issued pursuant to authorization granted in an order of the state commissioner dated date date order pursuant to the date order payment of interest on the surplus notes repayment of the principal_amount at maturity and any redemption payment may be made by taxpayer only with the prior written approval of the state commissioner the date order further provides that if taxpayer issues the surplus notes in the form acceptable to the state commissioner the surplus notes will not be required to be reported as part of the legal liabilities of taxpayer the surplus notes are denominated as indebtedness the district concedes that the surplus notes are to be treated as debt for purposes of computing deductions and does not argue that the surplus notes should be treated as equity for all tax purposes the surplus notes specify a stated principal_amount of indebtedness a term of a years and a stated_interest rate of b percent the proceeds of the surplus notes were recorded by taxpayer as admitted_assets on taxpayer’s books the surplus notes were reported as surplus on taxpayer’s tax_year annual_statement for tax purposes taxpayer included the surplus notes on line b of schedule c to form 1120l for tax_year annual_statement surplus and capital taxpayer deducted the surplus notes under line b of schedule c to form 1120l for tax_year other voluntary reserves on form_8390 for tax_year taxpayer excluded surplus notes from line d surplus and capital per the instructions to form_8390 law and analysis background sec_808 of the code prescribes a policyholder dividends deduction which under sec_808 for any_tax year is an amount equal to the policyholder dividends_paid or accrued during the tax_year sec_808 provides that in the case of a mutual_life_insurance_company the deduction for policyholder dividends for any_tax year shall be reduced by the amount determined under sec_809 section tam-106568-99 a requires a mutual life_insurance company’s deduction for policyholder dividends to be reduced but not below zero by the differential_earnings_amount which as defined in sec_809 is the life_insurance company’s average_equity_base for the tax_year multiplied by the differential_earnings_rate for such tax_year the average_equity_base of a company is the component of the sec_809 calculations which represents an individual company’s equity for purposes of the differential_earnings_amount and aggregate company equity for purposes of the differential_earnings_rate the differential_earnings_rate used in sec_809 is computed by analysis of data from all mutual insurance_companies and the top fifty stock insurance_companies these companies are required to report their equity_base each tax_year on form_8390 the term equity_base is defined as follows equity_base --the term equity_base means an amount determined in the manner prescribed by regulations equal to -- a the surplus and capital b adjusted as provided in paragraphs and of this subsection no item shall be taken into account more than once in determining equity_base sec_809 definitions and special rules applicable to sec_809 are covered by sec_809 g definitions and special rules --for purposes of this section- other terms --except as otherwise provided in this section the terms used in this section shall have the same respective meanings as when used in the annual_statement determinations based on amount set forth in annual_statement --except as otherwise provided in this section or in regulations all determinations under this section shall be made on the basis of the amounts required to be set forth on the annual_statement annual_statement --the term annual_statement means the annual_statement for life_insurance_companies approved by the national association of insurance commissioners tam-106568-99 generally statutory accounting principles require that indebtedness be reported as debt liability on the annual_statement however the national association of insurance commissioners naic accounting practices and procedures manual at page recognizes that because of the payment restrictions placed on surplus notes some jurisdictions grant an insurer permission to report a surplus note instrument as a component of its surplus account recognizing this fact the naic accounting practices and procedures manual provides that if permitted by state law surplus note instruments may be reported as surplus and not as debt district’s primary argument naic annual_statement controls the district’s primary argument is that because surplus notes were included as surplus on taxpayer’s tax_year annual_statement sec_809 requires their inclusion in capital and surplus for purposes of computing taxpayer’s equity_base for purposes of form 1120l schedule c taxpayer responds in part that reporting surplus notes as surplus rather than a liability is permissive and not mandatory thus taxpayer argues surplus notes were not amounts required to be set forth on the annual_statement as surplus see sec_809 sec_809 is not explicit as to how surplus notes should be treated no regulations directly on point that is mandating the inclusion or exclusion of surplus notes in the calculation of equity_base have been issued the only regulation issued which is pertinent to the calculation of equity_base is sec_1 the regulation clarifies that for purposes of sec_809 the equity_base of a life_insurance_company includes both the asset valuation reserve and interest maintenance reserve this clarification was necessary because of changes made to annual_statement reporting requirements sec_7805 is a general grant of authority by congress to the commissioner to promulgate - as necessary - interpretative regulations stating the agency’s views of what the existing code provisions already require e i dupont de nemours co v commission41_f3d_130 ndollar_figure 3rd cir sec_7805 does not require the promulgation of regulations as a prerequisite to the enforcement of each and every provision of the code u s v langert 902_fsupp_999 d minn emphasis in original the commissioner's power to promulgate regulations pursuant to sec_7805 is not the power to make law but only the power to carry into effect the will of congress as expressed by the statute lovett’s 621_f2d_1130 ct_cl citations omitted thus if the congressional mandate of a code provision is sufficiently clear an interpretative_regulation is not necessary russell v united_states u s tax cas cch p big_number at big_number w d mich date where an interpretative_regulation has not been promulgated other forms of guidance may prove useful to taxpayers sec_601_601 of the treasury regulations tam-106568-99 provides rules and regulations a formulation internal revenue rules take various forms the most important rules are issued as regulations and treasury decisions prescribed by the commissioner and approved by the secretary or_his_delegate other rules may be issued over the signature of the commissioner or the signature of any other official to whom authority has been delegated sec_601_602 of the treasury regulations provides tax forms and instructions b other forms and instructions in addition_to_tax return forms the internal_revenue_service furnishes the public copies of other forms and instructions developed for use in complying with the laws and regulations these forms and instructions lead the taxpayer step-by-step through data needed to accurately report information required_by_law for tax years after form_8390 contains the following instructions with regard to how to compute surplus and capital for purposes of calculating equity_base do not include surplus notes form emphasis in original these instructions were added to form_8390 after the internal_revenue_service studied the issue and conferred with industry representatives the conclusion was reached that the purpose of determining a company’s equity_base is to help establish the amount of earnings mutual companies distribute to their owners the formula created by congress assumed these amounts would be proportional to the owners’ equity in the business see s prt no vol i 98th cong 2d sess thus the purpose of the calculation of a company’s equity_base is to provide an approximation of that company’s equity with respect to surplus notes in general it is well established that surplus notes are treated as debt for tax purposes see revrul_68_515 1968_2_cb_297 93_tc_382 the internal_revenue_service made an administrative decision that surplus notes are properly excluded from surplus in the calculation of equity_base the decision would also achieve consistency between sec_809 and other sections of the code this request for advice arose because the wording do not include surplus notes emphasis quoted from form used on form_8390 was not concurrently carried to schedule c of form 1120l because both form_8390 and schedule c of form 1120l involve calculations which include equity_base the administrative decision regarding the instructions of form_8390 should also apply to filing form 1120l tam-106568-99 although form_8390 does not speak directly to the issue of the calculation of equity_base for purposes of form 1120l the internal_revenue_service has indicated that the calculation of equity_base for purposes of sec_809 should be consistent for both purposes under the final regulations the asset valuation reserve and the interest maintenance reserve must be included in the calculation of the equity_base for purposes of sec_809 this requirement is reflected on both form 1120l and form_8390 see announcement 1993_29_irb_85 thus there is consistency between the calculations of the equity_base on form 1120l and on form_8390 preamble t d f_r date the preamble also notes that a comment was received on temporary_regulation sec_1 arguing that the temporary_regulation was inconsistent with the requirement that all determinations generally be made on the basis of the amounts required to be set forth on the annual_statement nonetheless no changes were made to the final_regulation based on this comment the drafters of sec_809 recognized that referencing the annual_statement could be problematic because the naic regularly updates the annual_statement including the manner in which items are required to be reported as such as reporting requirements change annual_statement reporting may be altered in ways which impact the interpretation of sec_809 amounts included in equity under the bill would generally refer to and be valued as amounts shown on the annual_statement of the company however a classification or characterization of an item on a company's annual_statement in an attempt to avoid the requirements of the bill is to be disregarded s prt no vol i 98th cong 2d sess any alteration in the annual_statement by the naic may cause interpretative problems under the literal terms of sec_809 regardless of whether or not the alteration is an attempt to avoid the requirements of sec_809 sec_1 was necessary because the naic replaced the mandatory_securities_valuation_reserve with the asset valuation reserve and interest maintenance reserve for naic annual statements for years covering and later years as a result the terminology used in sec_809 became obsolete the preamble to sec_1 clarifies the internal revenue service’s perspective on the role of the annual_statement for sec_809 purposes by providing in sec_809 that the equity_base includes the amount of the mandatory_securities_valuation_reserve congress demonstrated its intent to include interest-related capital_gains_and_losses tam-106568-99 in the equity_base modification of the annual_statement by the naic to eliminate and replace the mandatory_securities_valuation_reserve cannot override the specific inclusion that congress required for these gains and losses preamble t d f_r date congress intended equity_base for purposes of sec_809 of the code to approximate company equity the statute does not speak explicitly to the proper treatment of surplus notes regardless of further evolution in annual_statement reporting requirements mandated by the naic concerning surplus notes it is well settled that they are to be treated as debt for tax purposes regulations are not necessary in order to implement sec_809 under the general authority granted to the commissioner under sec_7805 and sec_601_602 the commissioner has provided guidance on the proper treatment of surplus notes for purposes of the calculation of equity_base in the instructions to form_8390 this guidance implements congressional intent finally the calculation of equity_base for purposes of sec_809 should be consistent for purposes of both form 1120l and form_8390 additional district arguments the district makes the following additional arguments for including taxpayer’s surplus notes in the calculation of taxpayer’s equity_base exclusion of surplus notes from statutory surplus results in inequitable treatment among mutual companies since two mutual companies with the same statutory surplus would have different surplus for tax purposes if only one had issued surplus notes a debt-equity analysis is not relevant in order to determine average_equity_base for purposes of the differential_earnings_amount although surplus notes are considered debt for purposes of computing deductions this characterization should not be controlling for purposes of the differential_earnings_amount because congress dictated that annual_statement accounting rather than federal tax criteria should determine whether notes should be included in the equity_base the instructions to form_8390 provide no authority for taxpayer to exclude surplus notes from its average_equity_base reported on form 1120l the naic adopted the risk based capital model in companies can now access capital through surplus notes without negatively effecting their risk based capital ratio as a result mutual insurance_companies have issued significantly more surplus notes than in previous years this change in business tam-106568-99 practice works to the disadvantage of the government in terms of sec_809 if surplus notes are allowed to be removed from surplus and capital for purposes of calculating equity_base potential for inequitable treatment as confirmed by the administrative decision to exclude surplus notes from the equity_base on form_8390 surplus notes do not constitute equity in a mutual company because equity_base calculations are intended to measure the equity in a company excluding surplus notes from this calculation ensures the accuracy of the measurement of companies’ equity it then follows that two companies having the same equity for tax purposes will be treated equally even if their statutory surplus is not equal debt-equity analysis the district argues that a debt-equity analysis is irrelevant in determining average_equity_base since referencing the annual_statement in sec_809 produces a number which correlates to surplus for state regulatory purposes the district concedes that the surplus notes are to be treated as debt for purposes of computing deductions and does not argue that the surplus notes should be treated as equity for all tax purposes in essence the district’s position is that even though the surplus notes are debt they should be included in taxpayer’s equity_base under sec_809 because they were reported as surplus for state regulatory purposes this argument must fail as previously discussed such a philosophy undermines congressional intent that equity_base approximate the equity in a company for purposes of calculating the differential_earnings_amount and the aggregate company equity for purposes of calculating the differential_earnings_rate instructions to form_8390 the district argues that the instructions to form_8390 provide no authority for taxpayer to exclude surplus notes from its average_equity_base reported on form 1120l as discussed above it is clear that the service believes there is consistency in the calculation of equity_base for purposes of sec_809 for both form_8390 and form 1120l see preamble t d f_r the term equity_base has one consistent meaning for all purposes of the application of sec_809 as such it is reasonable for taxpayer to assume that the instructions are intended to describe the proper calculation of a company’s equity_base applicable for all purposes of sec_809 if there were instructions to schedule c of form 1120l regarding surplus notes they may have provided that surplus notes were to be excluded from line of schedule c form 1120l to be consistent with form_8390 although there are no instructions specifically directed to the treatment of surplus notes on schedule c of form 1120l the taxpayer’s tax_year schedule c computation reflected the proper interpretation of sec_809 tam-106568-99 change in business practices as discussed above the legislative_history to sec_809 clarifies that amounts included in equity under the statute generally refer to the amounts shown on the annual_statement of the company surplus notes are not required to be reported as surplus while this is likely the preferable reporting position for mutual insurance_companies for state regulatory purposes it is not the only correct reporting position for state regulatory purposes in any event strict adherence to annual_statement reporting without regard to congressional intent in the application of sec_809 is inappropriate congress recognized that annual_statement reporting requirements may change and evolve as the district points out the naic’s adoption of the risk based capital model to measure company solvency has helped fuel the increased proliferation of surplus notes issued by mutual companies thus industry business practices have changed since and this change is reflected in companies’ annual_statement reporting congress intended equity_base to approximate equity and thus surplus notes are properly excluded from the calculation of equity_base regardless of the fact that they may be reported as surplus for regulatory purposes assuming that the fact that more surplus notes are being issued by more mutual companies impairs the ability of sec_809 to operate as intended by congress that fact does not enable us to interpret the term equity_base in a manner that is inconsistent with congressional intent that is that certain debt instruments must be included in a company’s equity_base if business practices have changed so dramatically as to render sec_809 impotent as drafted congress has the constitutional authority to change the statute taxpayer demutualization in addition to responding to the district’s arguments taxpayer contends that if the surplus notes are to be included in taxpayer’s equity_base they must be treated as equity for all tax purposes this treatment requires a finding that the surplus notes represent equity as opposed to debt under this analysis the holders of the surplus notes are now equity owners of taxpayer thus taxpayer is no longer a mutual_insurance_company and as such is no longer subject_to sec_809 stated another way taxpayer argues that if the surplus notes are equity then the sale and purchase of the surplus notes resulted in a defacto demutualization of taxpayer in tax_year even though one did not occur under state law we choose not to resolve this conceptual quandary in light of our conclusion stated above caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
